         Case 1:20-cv-01313-JLT Document 3 Filed 09/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SHAUN MICHAEL BARRETT,                               Case No. 1:20-cv-01313-JLT (PC)

12                       Plaintiff,
                                                           ORDER TO SUBMIT APPLICATION
13           v.                                            TO PROCEED IN FORMA PAUPERIS
                                                           OR PAY FILING FEE
14    M. MESSER, et al.,
                                                           45-DAY DEADLINE
15                       Defendants.
16

17          Plaintiff has not paid the $400.00 filing fee for this action or submitted an application to

18   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, within 45 days of the date

19   of service of this order, Plaintiff SHALL submit the attached application to proceed in forma

20   pauperis, completed and signed, or, in the alternative, pay the $400.00 filing fee. No requests for

21   an extension of time will be granted without a showing of good cause. Failure to comply with

22   this order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24
        Dated:     September 17, 2020                           /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
